—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered October 5, 1992, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions that he was denied a fair trial due to certain comments made by the prosecutor during opening and summation have not been preserved for appellate review (see, CPL 470.05 [2]; People v Tevaha, 84 NY2d 879; People v Nuccie, 57 NY2d 818; People v Medina, 53 NY2d 951).
In any event, the prosecutor’s reference regarding the indictment during the opening statement did not prejudice the defendant in light of the overwhelming evidence of his guilt and the trial court’s instruction to the jury which served to cure any alleged prejudice (see, People v Crimmins, 36 NY2d 230; People v James, 197 AD2d 429; People v Roopchand, 107 AD2d 35, affd 65 NY2d 837). In addition, since the identification of the defendant was a relevant factor in this trial, the prosecutor’s reference during summation to the defendant’s changed hair style, as evidenced by a photograph of the defendant at the time of his arrest, was fair comment upon the "four corners of the evidence” (see, People v Ashwal, 39 NY2d 105, 109; People v Neal, 200 AD2d 773). Santucci, J. P., Joy, Friedmann and Florio, JJ., concur.